941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Bruce ROBINSON, Plaintiff-Appellant,v.D.A. GARRAGHTY, Warden, K.L. Osborne, Assistant Warden,Major E.B. Walker, A. Branch, Mailroom Supervisor,Defendants-Appellees.
No. 91-7112.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1991.Decided Aug. 29, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   J. Calvitt Clarke, Jr., Senior District Judge.  (CA-89-834-N)
James Bruce Robinson, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
James Bruce Robinson appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Robinson v. Garraghty, CA-89-834-N (E.D.Va. May 22, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.